United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Peoria, AZ, Employer
__________________________________________
Appearances:
Toby Rubenstein, for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 19-1490
Issued: January 29, 2020

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
On July 1, 2019 appellant, through her representative, filed a timely appeal from a
January 11, 2019 decision of the Office of Workers’ Compensation Programs (OWCP). The Clerk
of the Appellate Boards docketed the appeal as No. 19-1490.2
On January 12, 2018 appellant, then a 55-year-old rural mail carrier, filed an occupational
disease claim (Form CA-2) alleging that she developed a trigger thumb which she attributed to
factors of her federal employment including repetitive motion of the right hand and thumb when
casing and carrying mail. She indicated that she first became aware of her condition on
November 27, 2017. Appellant also noted that she had been receiving care under a previously
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

The Board notes that appellant’s representative submitted additional evidence on appeal. However, the Board’s
Rules of Procedure provides: ”The Board’s review of a case is limited to the evidence in the case record that was
before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board for
the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

accepted claim file3 and that she required a surgical procedure. However, she had been advised
that her current symptoms were different and, thus, required a new case/claim. OWCP assigned
the current claim File No. xxxxxx960.
After further development of the current claim, by decision dated May 3, 2018, OWCP
found that appellant had not met her burden of proof to establish that her right thumb condition
was causally related to the accepted factors of her federal employment.
On August 31, 2018 appellant, through her representative, requested reconsideration. She
contended that OWCP should have accepted her current occupational disease claim for right
trigger thumb as it had previously accepted right trigger thumb under File No. xxxxxx501 based
on the same medical evidence.
By decision dated January 11, 2019, OWCP denied modification of its prior decision. It
noted that appellant already had an open claim for right trigger thumb for which she remained
entitled to medical benefits. OWCP further explained that, if surgery was required, she should
pursue the issue under her accepted claim rather than file a new claim.
The Board has duly considered the matter and finds that the case is not in posture for
decision. OWCP’s procedures provide that cases should be combined where correct adjudication
depends on cross-referencing between files and where two or more injuries occur to the same part
of the body.4 Under OWCP File No. xxxxxx501, appellant has an accepted claim for a right
wrist/hand/thumb condition. However, the case record associated with that prior claim is not
currently before the Board.
Under its procedures, OWCP has determined that cases should be combined where a new
injury case is reported for an employee who previously filed an injury claim for the same part of
the body and where correct adjudication depends on cross-referencing between files.5 The Board
finds that for a full and fair adjudication, the claims in File Nos. xxxxxx501 and xxxxxx960 must

3

Appellant has a prior claim for a January 1, 2017 traumatic injury to her right wrist, hand, and thumb, assigned
File No. xxxxxx501. OWCP has accepted that claim for right trigger thumb and radial styloid tenosynovitis
(de Quervain’s).
4
Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).
5

Id. at Chapter 2.400.8(c)(1); L.P., Docket Nos. 18-1558, 18-1568 (issued June 21, 2019); L.S., Docket Nos. 171863, 17-1867, 17-1868 (issued April 18, 2018); W.S., Docket No. 15-0969 (issued October 5, 2015); C.C., Docket
No. 14-1576 (issued March 9, 2015).

2

be administratively combined. This will allow OWCP to consider all relevant claim files and
accompanying evidence in developing the current occupational disease claim.6
Accordingly, the Board will remand the case to OWCP to administratively combine File
Nos. xxxxxx501 and xxxxxx960. Following this and other such further development as deemed
necessary, OWCP shall issue a de novo decision.
IT IS HEREBY ORDERED THAT the January 11, 2019 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this order of the Board.
Issued: January 29, 2020
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

6

Id.

3

